Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gary Duey Dula appeals the district court’s order dismissing Dula’s complaint and denying him injunctive and mandamus relief. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the dis*98trict court. Dula v. Nat’l Sec. Agency, No. 8:08-cv-00427-DKC (D.Md. Nov. 4, 2008). We deny Dula’s motions for mandamus and general relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.